DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102

3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

4.	Claims 1 and 2 are rejected under 35 U.S.C 102(a)(1) as being anticipated by Japanese Patent Application Publication JP 2015-192927.
JP ‘927 discloses an air purifying system for purifying air in a room (10) comprising a carbon dioxide removing device (1) including a first space (on the feed/retentate side) and a second space (on the permeate side) that are divided from each other by a separation membrane (in 1) that selectively allows carbon dioxide to permeate therethrough (see paragraph [0037] of the English language machine translation), a feed passage (not numbered, see Fig. 7) that leads the air in the rom to the first space, a 

Claim Rejections - 35 USC § 103

5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 1 and 2 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Kotliar (US 5,799,652).
	Kotliar discloses an air purifying system for purifying air in a room (11) comprising a carbon dioxide removing device (hypoxicator 15 or 35 and 50) including a first space (on the feed/retentate side) and a second space (on the permeate side) that are divided from each other by a separation membrane (in membrane separation unit 53) that selectively allows carbon dioxide to permeate therethrough (see col. 4, lines 55-65 and col. 6, lines 48-53), a feed passage (16 or 36) that leads the air in the rom to the first 
	The Examiner notes that it appears as though the vacuum pump 54 maintains the second space at the recited pressure and carbon dioxide partial pressure. However, even if such is not the case, the second space being maintained at the recited pressure or partial pressure is an intended manner of operating the device and as such does not further limit the claimed structure of the apparatus. See MPEP 2114(II). Therefore the Kotliar reference is seen as reading on the claims. The Examiner further notes that the specific vacuum pumps disclosed at col. 6, lines 3-7 are capable of maintaining the recited pressures in the second space.
	Alternatively, Kotliar discloses the vacuum pump being used to increase efficiency and provide a pressure differential to achieve the highest air separation grade at col. 5, lines 64 to col. 6, line 2. Accordingly, one of ordinary skill in the art would have recognized that the vacuum pump could be operated to provide the recited pressure differentials to provide efficient separation and a high air separation grade.

7.	Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Kotliar (US 5,799,652).
Kotliar teaches providing the carbon dioxide removing device (membrane hypoxicator 50) with a water vapor supplying device (humidifier) at col. 6, lines 54-55.

	The water vapor supplying device maintaining the water vapor partial pressure in the second space substantially equal to a water vapor partial pressure in the first space would be obvious to one of ordinary skill in the art to allow the air to the room to be set at and maintained at a desired humidity since no or minimal water vapor permeation would occur. Furthermore, maintaining a specific water vapor partial pressure in the second space is an intended manner of operating the device and as such does not further limit the claimed structure of the apparatus. See MPEP 2114(II).

Conclusion

8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The Ishibashi et al. (see especially Fig. 1 and paragraph [0065]), Zita et al. (see especially Figs. 1-3) and Murdoch (see especially Fi. 1 and the abstract) disclose air purifying systems for purifying room air including a carbon dioxide removing membrane separation device.
 
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON M GREENE whose telephone number is (571)272-1157.  The examiner can normally be reached on Mon-Fri 7:00AM - 3:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heidi Kelley can be reached on (571)270-1831.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/Jason M Greene/Primary Examiner, Art Unit 1773                                                                                                                                                                                                        

jmg
April 22, 2021